            Case 2:19-cv-00229-RCM Document 1 Filed 03/01/19 Page 1 of 21



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                       )
SONYA JACKSON, on behalf of herself and all            )
others similarly situated,                             )   Civil Action No.: 2:19-cv-229
                                                       )
                               Plaintiff,              )
                                                       )   CLASS/COLLECTIVE ACTION
                v.                                     )   COMPLAINT
                                                       )
CLUB EROTICA, CLUB EROTICA, INC., V.I.                 )
CORPORATION d/b/a CLUB EROTICA,                        )
JAMES W. SHEPARD, VINCENZO ISOLDI,                     )   JURY TRIAL DEMANDED
FRANCO ISOLDI and DOE DEFENDANTS 1-                    )
10.                                                    )
                                                       )
                               Defendants.             )
                                                       )
                                                       )


       Plaintiff Sonya Jackson ( “Plaintiff”), individually and on behalf of all similarly situated

employees, brings this Class/Collective action lawsuit against Defendants Club Erotica, Club

Erotica, Inc., V.I. Corporation, James W. Shepard, Vincenzo Isoldi, Franco Isoldi, and Doe

Defendants 1-10 (Collectively, “Defendants”) seeking to recover for Defendants’ violations of

the Fair Labor Standards Act, 29 U.S.C. § 201 et. seq. (the “FLSA”), the Pennsylvania Minimum

Wage Act (“PMWA”), 43 P.S. § 333.101, et seq., the Pennsylvania Wage Payment and

Collection Law (“WPCL”), 43 P.S. § 260.1, et seq., and Pennsylvania common law. Plaintiff, on

behalf of herself and all others similarly situated, alleges as follows:

                                        INTRODUCTION

       1.       As explained herein, under applicable employment laws all employees are entitled

to a defined minimum wage and are protected from having improper deductions taken from their

wages, including their tips. However, Defendants (as defined herein) improperly classified

Plaintiff and other exotic entertainers (“Dancers”) as “independent contractors.” Consequently,
            Case 2:19-cv-00229-RCM Document 1 Filed 03/01/19 Page 2 of 21



Defendants failed to pay Dancers at least the applicable minimum wage. Further, Defendants

improperly collected a portion of the tips Plaintiff and other Dancers receive from customers. As

set forth herein, such conduct is in violation of applicable state and federal wage and hour laws.

       2.       Dancers who work, or have worked, for Defendants, including Plaintiff and her

current and former co-workers, work in an “unorganized” industry where many workers are

“disenfranchised” by the wide disparities in bargaining power between workers and club owners.

See Holly Wilmet, Naked Feminism: The Unionization of the Adult Entertainment Industry, 7

Am. U.J. Gender Soc. Pol’y & L. 465, 466 (1999).

       3.       Accordingly, adult entertainment clubs such as those operated by Defendants are

well-positioned to take advantage of Dancers and routinely deny them basic workplace rights.

       4.       Over the past two decades, the United States Department of Labor (“DOL”) and

courts across the country have recognized that Dancers are employees, not independent

contractors, and thus entitled to protection under various state and federal wage and hour laws.

       5.       Despite these significant strides, adult night clubs across the country still routinely

deny Dancers the basic protections they are accorded under state and federal law. Indeed,

Defendants’ Club is no exception. As set forth herein, Defendants’ Club regularly deprives

Dancers of their rights under federal law, as well as the laws of Pennsylvania. Plaintiff brings

this lawsuit to address these improper pay practices.

                                    SUMMARY OF CLAIMS

       6.       Plaintiff brings this action as a collective action to recover unpaid wages,

including inappropriately withheld tips, pursuant to the Fair Labor Standards Act of 1938, as

amended, 29 U.S.C. § 201 et seq. (“FLSA” or the “Act”).




                                                  2
            Case 2:19-cv-00229-RCM Document 1 Filed 03/01/19 Page 3 of 21



       7.       In particular, Plaintiff brings this suit, pursuant to Section 216(b) of the FLSA, on

behalf of the following similarly situated persons:

                All current and former Dancers who have worked for Defendants
                within the statutory period covered by this Complaint and elect to
                opt-in to this action pursuant to the FLSA, 29 U.S.C. § 216(b) (the
                “FLSA Class”).

       8.       In addition, Plaintiff also brings this action as a Pennsylvania state-wide class

action to recover unpaid wages, including inappropriately withheld tips, pursuant to the

Pennsylvania Minimum Wage Act of 1968 (“PMWA”), the Pennsylvania Wage Payment and

Collection Law (“WPCL”), and Pennsylvania common law (the “PA State Laws”).

       9.       Specifically, Plaintiff brings this suit on behalf of a class of similarly situated

persons composed of:

                All current and former Dancers who have worked for Defendants
                in the Commonwealth of Pennsylvania during the statutory period
                covered by this Complaint (the “PA Class”).

       10.      Plaintiff alleges on behalf of the FLSA Class that they are: (i) entitled to unpaid

minimum wages from Defendants for hours worked for which Defendants failed to pay the

mandatory minimum wage; (ii) entitled to the tips that Defendants withheld from them, in

violation of 29 U.S.C. § 203(m)(2)(B); and (iv) entitled to liquidated damages pursuant to 29

U.S.C. § 216(b).

       11.      Plaintiff alleges on behalf of the PA Class that Defendants violated the PA Laws

by, inter alia: (i) failing to pay Dancers the appropriate minimum wages for all hours worked;

and (ii) inappropriately withholding and/or deducting unlawful amounts from the tips earned by

the PA Class.




                                                   3
         Case 2:19-cv-00229-RCM Document 1 Filed 03/01/19 Page 4 of 21



                                            PARTIES

       12.     Plaintiff Sonya Jackson is a resident and citizen of the Commonwealth of

Pennsylvania who was employed by Defendants as a “Dancer” at Club Erotica located at 824-

826 Island Avenue, McKees Rocks, Pennsylvania from the beginning of May 2016 and working

at various times until she was terminated at the end of August 2018.

       13.     While employed by Defendants, Plaintiff was improperly classified as an

independent contractor and consequently Defendants failed to compensate Plaintiff properly for

all hours worked.

       14.     Plaintiff consents in writing to be a Plaintiff in this action and has filed her

executed Consent to Sue.

       15.     Defendant Club Erotica, Inc. is a Pennsylvania Corporation with its principal

office located at State Rt. 51 S. Elizabeth, PA 15037. Upon information and belief, Club Erotica,

Inc. owns and operates Club Erotica located at 824-826 Island Avenue, McKees Rocks,

Pennsylvania 15131.

       16.     Defendant V.I. Corporation is a Pennsylvania Corporation with its headquarters at

826 Island Avenue, McKees Rocks, Pennsylvania 15136. Upon information and belief, V.I.

Corporation owns and operates the commercial establishment doing business as Club Erotica,

located at 824-826 Island Avenue, McKees Rocks, Pennsylvania 15136.

       17.     James W. Shepard is a citizen of the Commonwealth of Pennsylvania and is

identified on the corporate filings of Club Erotica, Inc. as the entity’s President and Treasurer. As

the entity’s President and Treasurer, upon information and belief, Defendant Shepard exercises

sufficient control over the labor policies and practices of the Club Erotica entities complained of




                                                 4
            Case 2:19-cv-00229-RCM Document 1 Filed 03/01/19 Page 5 of 21



herein to be consider the employer of Plaintiff and the Classes for purposes of the FLSA and PA

State Laws.

        18.     Vincenzo Isoldi is a citizen of the Commonwealth of Pennsylvania and, upon

information and belief, is the owner and operator of Club Erotica. As Club Erotica’s owner, upon

information and belief, Defendant Vincenzo Isoldi exercises sufficient control over the labor

policies and practices of Club Erotica complained of herein to be considered the employer of

Plaintiff and the Classes for purposes of the FLSA and PA state laws.

        19.     Franco Isoldi is a citizen of the Commonwealth of Pennsylvania and the general

manager of Club Erotica. As general manager of Club Erotica, upon information and belief,

Defendant Franco Isoldi exercises sufficient control over the labor policies and practices of Club

Erotica complained of herein to be considered the employer of Plaintiff and the Classes for

purposes of the FLSA and PA state laws.

        20.     Upon information and belief, at all relevant times, Defendants’ annual gross

volume of sales made or business done was not less than $500,000.00.

        21.     At all relevant times, Defendants have transacted business, including the

employment of Dancers, within the Commonwealth of Pennsylvania, including within this

district.

        22.     Plaintiff is unaware of the names and the capacities of those defendants sued as

DOES 1 through 10 but will seek leave to amend this Complaint once their identities become

known to Plaintiff.

        23.     Upon information and belief, Plaintiff alleges that at all relevant times each

defendant was the officer, director, employee, agent, representative, alter ego, or co-conspirator

of the Defendants. In engaging in the alleged conduct herein, defendants acted in the course,



                                                5
          Case 2:19-cv-00229-RCM Document 1 Filed 03/01/19 Page 6 of 21



scope of, and in furtherance of the aforementioned conspiracy. Accordingly, unless otherwise

specified herein, Plaintiff will refer to all defendants collectively as “Defendants” and each

allegation pertains to each of the defendants.

                                  JURISDICTION AND VENUE

         24.    This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 201 et seq.

         25.    This Court also has original jurisdiction over all claims in this action under the

Class Action Fairness Act, 28 U.S.C. § 1332(d). This is a putative class action whereby: (i) the

proposed Rule 23 class consists of over 100 or more members; (ii) at least some of the members

of the proposed class have a different citizenship from Defendants; and (iii) the claims of the

proposed Rule 23 class exceed $5,000,000.00 in the aggregate.

         26.    This Court also has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367 because those claims derive from a common nucleus of operative

facts.

         27.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(ii) as a substantial

part of the acts or omissions giving rise to the claims alleged herein occurred within this judicial

district, and Defendants are subject to personal jurisdiction in this district.

         28.    This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§ 2201 and 2202.

                                   FACTUAL ALLEGATIONS

         29.    The crux of the FLSA and PA State Laws are, inter alia: (i) that all employees are

entitled to be paid mandated minimum wages for all hours worked; and (ii) that all tips earned by

an employee are the property of the employee and may not be withheld by the employer.



                                                   6
         Case 2:19-cv-00229-RCM Document 1 Filed 03/01/19 Page 7 of 21



       30.     Contrary to these basic protections, Defendants’ Club improperly classifies its

Dancers, including Plaintiff, as “independent contractors” despite Defendants’ near total control

over them. Consequently, Dancers are, and have been: (i) deprived of the mandated minimum

wage for all hours they worked; (ii) forced to improperly share a percentage of their tips with

Defendants’ Club; and (iii) forced to reimburse Defendants’ Club for their ordinary business

expenses.

       31.     Plaintiff and the members of the Classes are, or were, Dancers who worked at

Defendants’ location at 824-826 Island Avenue, McKees Rocks, Pennsylvania, operating under

the name “Club Erotica.”

       32.     Defendants operate Club Erotica under uniform policies applicable to all the

members of the Classes. Through these policies and procedures, Defendants maintain significant

supervision and control over Plaintiff and members of Classes.

       33.     Notwithstanding    Defendants’    classification   of   Dancers   as   independent

contractors, as set forth below, due to the amount of control Defendants have over their Dancers,

Dancers are legally Defendants’ employees.

                                 Hiring, Firing, and Scheduling

       34.     Defendants have the power to hire and fire Dancers at will, and have rules

governing the conditions under which Dancers work.

       35.     Plaintiff’s schedule varied during the course of her employment, though she

typically worked 3-4 days a week. Plaintiff worked every Friday and Saturday and also would

often work Wednesday through Sunday.

       36.     Upon arrival at the club, Dancers must make sure the door clerk sees them arrive.

Once a Dancer is dressed, she is required to check in with the Club’s DJ.



                                                7
         Case 2:19-cv-00229-RCM Document 1 Filed 03/01/19 Page 8 of 21



       37.     Defendants’ policy also requires that all Dancers stay until the club is closed for

the night and be escorted to their vehicle by the Club’s bouncer. Incredibly, even if a Dancer

falls ill during a shift, she will be pressured to remain at the club and continue performing. By

way of example, Plaintiff asked the Club’s management to excuse her from dancing on stage

because she was ill. The Club management refused and pressured her to go on stage to perform.

       38.     When the club closes at 4:00 a.m., all Dancers must remain in the club until club

management gives them permission to leave. The Dancers are not compensated in any way for

the time they spend waiting to leave.

                                        House Fees & Fines

       39.     Rather than pay its Dancers the applicable minimum wage (either the applicable

state minimum wage or the federal minimum wage, whichever is higher), Defendants classify

their Dancers as independent contractors and require their Dancers to pay Defendants in order to

work at Defendants’ establishment. Consequently, Defendants do not compensate Dancers in an

amount at least equal to the mandated minimum wage for each hour worked.

       40.     Despite routinely charging customers a $25 “cover fee” at the door, Defendants

retain all of that income and do not pay Dancers any wages.

       41.     Typically, there are “House Fees” for each shift worked. If a Dancer arrives

before 7:00 p.m., she is required to pay a fee of $10. If a Dancer arrives from 7:00 p.m. until

10:00 p.m., she is required to pay a fee of $20. If a dancer arrives after 10:00 p.m., she is

required to pay a fee of $40.

       42.     Dancers must pay all fees every night they work regardless of the amount of tips

they receive during their shift. Accordingly, a Dancer must pay the fees even if that means

borrowing money from another Dancer or using an ATM machine which charges, at minimum,



                                                8
         Case 2:19-cv-00229-RCM Document 1 Filed 03/01/19 Page 9 of 21



$3.50 per transaction in addition to the Dancer’s own bank fees for using a foreign ATM

(because Dancers are forbidden from leaving the premises before paying fees). Defendants’

system of fees, fines, and mandatory tips creates a realistic possibility that a Dancer may finish a

shift with a negative balance, owing Defendants money from the Dancer’s personal finances and

taking home zero dollars for a day or night of work.

        43.    Dancers are not permitted to perform and face termination if they have any

outstanding fees or fines. Indeed, Defendants maintain a list of all Dancers and the current fines

owed.

                             Tip Retention & Mandatory Tip Outs

        44.    Tips received by an employee belong to the employee and an employer has no

ownership interest in said tips. Section 203(m)(2)(B) of the FLSA specifically provides that

“[a]n employer may not keep tips received by its employees for any purposes, including allowing

managers or supervisors to keep any portion of employees’ tips, regardless of whether or not the

employer takes a tip credit.” According to the DOL’s regulations, “[t]ips are the property of the

employee whether or not the employer has taken a tip credit under section 3(m) of the FLSA.”

29 C.F.R. § 531.52.

        45.     Despite the law’s clear requirements, Defendants unlawfully retain a portion of

tips Dancers received from Defendants’ customers.

        46.    Moreover, Defendants also mandate the fees a Dancer must charge customers for

her services. By way of example, Defendants maintain a policy establishing the amount a

Dancer is required to charge for private performances.

        47.    Dancers are required to follow the following schedule of private dance prices,

with Defendants receiving a portion of each amount:



                                                 9
        Case 2:19-cv-00229-RCM Document 1 Filed 03/01/19 Page 10 of 21



                                             Total Price     Dancer         Defendant

       Private Lap Dance                      $25.00         $10.00         $15.00
       “VIP Room” (30 min.)                  $125.00         $50.00         $75.00
       “VIP Room” (45 min.)                  $250.00         $75.00         $175.00
       “VIP Room” (60 min.)                  $400.00         $150.00        $250.00


       48.     Dancers usually collect money from customers after completion of the private

dances. If a customer refuses to pay or leaves the club without paying, the club still requires the

Dancer to pay the club its “share” of the private dance fee, despite providing no assistance to the

Dancers with the enforcement and collection of the fee from customers.

       49.     Defendants also subject Dancers to mandatory tip-outs. That is, Dancers are

required to share their tips with certain of Defendants’ employees. Importantly, the individuals

with whom Defendants require its Dancers to share their tips do not provide customer service or

receive tips themselves.

       50.     Upon information and belief, Defendants use these mandatory Dancer tip-outs to

offset Defendants’ ordinary business expenses. Stated another way, Defendants require Dancers

to share their tips with individuals so that Defendants can then reduce their labor costs by having

the Dancers supplement the compensation Defendants pay their other employees.

       51.     Defendants have a mandatory tip-out policy whereby Dancers must each pay a

minimum of $5-10, per shift, to the club’s valet or parking attendant.

       52.     While not mandatory, Dancers often feel pressured to tip the club’s DJ during

their shift. If the club’s DJ does not feel adequately tipped, Dancers will be subject to bad music

during their performances.




                                                10
        Case 2:19-cv-00229-RCM Document 1 Filed 03/01/19 Page 11 of 21



       53.     The aforementioned amounts are the required minimum tip-outs, and Defendants

require Dancers to pay all tips by the end of their shift, regardless of how much money the

Dancer has earned during the shift.

       54.     Dancers often felt pressured and controlled by the managers and floormen at

Defendants’ club. Plaintiff and other Dancers believed managers and floormen were closely

monitoring all of their transactions. In doing so, they pressure the Dancers to tip them

accordingly based on their nightly earnings and private dances. If a Dancer has outstanding fines,

she is pressured to work more in order to repay her fines.

       55.     As a result of the mandatory house fees, required tip-outs, and assessed fines,

Dancers sometimes receive little to no actual compensation despite hours of work.

                                       Additional Control

       56.     As described below, Defendants exercise significant control over the Dancers’

work environment through a variety of policies and rules.

       57.     Defendants require Dancers to wear certain types of clothes. Dancers are required

to have their hair and makeup done, to look nice for their performances, and additionally are

required to wear dancer shoes with at least a two-inch heel and a bikini top and thong during all

of their performances. Defendants exercise authority over Dancers’ apparel by refusing to let a

Dancer perform if her clothing does not meet Defendants’ requirements. Defendants do not

reimburse Dancers for the cost of their apparel. In addition, Defendants do not pay for the cost

of laundering or maintaining these required outfits.

       58.     Dancers are required to change in a specific dressing area designated by

management and security. Moreover, management and security staff “check on Dancers” or

open dressing area curtains while Dancers are changing, thereby seeing them fully naked, or



                                                11
           Case 2:19-cv-00229-RCM Document 1 Filed 03/01/19 Page 12 of 21



prevent curtains from being closed, denying Dancers even a modicum of privacy while changing

attire.

          59.   A Dancer’s stage performance must comply with certain rules set by Defendants.

Dancers are required to go on stage in a rotation when called by the DJ. The club’s DJ controls

the songs played. Although Dancers can ask for a certain type of music, there are restrictions on

the kind of music Dancers can request, such as no hip hop. However, the DJ exercises full and

final control over the music selection. In many cases, a Dancer is forced to dance to songs

chosen by another Dancer or chosen solely by the DJ.

          60.   Dancers are required to dance between twelve and sixteen songs in a row on the

first stage and then immediately dance on the runway stage for between twelve and sixteen

songs. Dancers are, therefore, on stage dancing for between twenty-four and thirty-six songs

which is an hour or more of continual physical activity without food, water, or recuperation.

          61.   At all times while on the floor, Dancers must adhere to a strict policy set by

Defendants. For example, a Dancer is forbidden to have or use her cell phone while she is

working at Defendants’ Club.

          62.   In short, Defendants’ club maintains significant supervision and control over

Plaintiff and members of the Classes and sets the rules governing the conditions under which

Dancers work. These rules are applied uniformly to Plaintiff and all other Dancers.

          63.   Further, Defendants’ club determines the rate and method of payment Dancers

receive, including but not limited to the percentage of tips that Defendants’ club retain and the

fact that Dancers do not receive any wages while working at the club. Evidencing this fact, the

club has a poster in plain view for the public on the wall listing the prices for individual room

rates and private dance rates.



                                               12
        Case 2:19-cv-00229-RCM Document 1 Filed 03/01/19 Page 13 of 21



       64.    Defendants’ Club has been unjustly enriched to the detriment of the Classes by:

(i) requiring Dancers to pay money out of their tips to subsidize the ordinary business expenses

of the club; (ii) requiring Dancers to forfeit a portion of their tips to Defendants’ Club; (iii)

paying Dancers less than the mandated minimum wage (indeed, no wages whatsoever) while

failing to comply with the requirements for doing so; and (iv) requiring Dancers to advertise and

promote the club, without compensating Dancers for their time.

       65.    At all times relevant to this Complaint, Plaintiff believed she was, and in fact was,

an employee of Club Erotica.

       66.    Evidence generally reflecting the number of uncompensated hours worked by

Dancers is in the possession of Defendants’ club.

       67.    While Plaintiff is unable to state at this time the exact amount owed to the

Classes, Plaintiff believes that such information will become available during the course of

discovery. Irrespective of the foregoing, when an employer fails to keep complete and accurate

time records, employees may establish the hours worked solely by their testimony and the

burden of overcoming such testimony shifts to the employer. See Anderson v. Mt. Clemens

Pottery Co., 328 U.S. 680 (1946).

                   CLASS & COLLECTIVE ACTION ALLEGATIONS

       68.    Plaintiff brings this action on behalf of the FLSA Class as a collective action

pursuant to the Fair Labor Standards Act, 29 U.S.C. §216(b). Plaintiff also brings this action as

a class action pursuant to Fed. R. Civ. P. 23 on behalf of herself and the PA Class for claims

under PA State Laws.

       69.    The claims under the FLSA may be pursued by those who opt-in to this case

pursuant to 29 U.S.C. § 216(b). The claims brought pursuant to PA State Laws may be pursued



                                               13
        Case 2:19-cv-00229-RCM Document 1 Filed 03/01/19 Page 14 of 21



by all similarly-situated persons who do not opt-out of the PA Class pursuant to Fed. R. Civ. P.

23.

       70.     Upon information and belief, the members of each of the Classes are so numerous

that joinder of all members is impracticable. While the exact number of the members of these

Classes is unknown to Plaintiff at this time, and can only be ascertained through appropriate

discovery, Plaintiff believes there are over one hundred individuals in each of the Classes.

       71.     Defendants have acted or has refused to act on grounds generally applicable to the

Classes, thereby making final injunctive relief or corresponding declaratory relief with respect to

the Classes as a whole, appropriate.

       72.     The claims of Plaintiff are typical of the claims of the Classes she seeks to

represent. Plaintiff and the members of the Classes work or have worked for Defendants’ club

and were subject to the same compensation policies and practices, including not being

compensated for all hours worked.

       73.     Common questions of law and fact exist as to the Classes that predominate over

any questions only affecting them individually and include, but are not limited to, the following:

               (a)    whether Plaintiff and Dancers were improperly classified as independent
                      contractors by Defendants;

               (b)    whether Defendants failed to pay Dancers statutorily required wages for
                      each hour worked;

               (c)    whether Plaintiff and Dancers were required to pay Defendants, in cash,
                      fees for each shift worked;

               (d)    whether Defendants improperly retained any portion of Plaintiff’s and
                      Dancers’ tips;

               (e)    whether Plaintiff and members of the Classes are entitled to compensatory
                      damages, and if so, the means of measuring such damages;




                                                14
        Case 2:19-cv-00229-RCM Document 1 Filed 03/01/19 Page 15 of 21



               (f)    whether Plaintiff and members of the Classes are entitled to restitution
                      and/or liquidated damages; and

               (g)    whether Defendants are liable for attorneys’ fees and costs.

       74.     Plaintiff will fairly and adequately protect the interests of the Classes, as her

interests are aligned with those of the members of the Classes. She has no interests adverse to

the Classes she seeks to represent, and she has retained competent and experienced counsel.

       75.     The class action/collective action mechanism is superior to other available

methods for a fair and efficient adjudication of the controversy. The damages suffered by

individual members of the Classes may be relatively small when compared to the expense and

burden of litigation, making it virtually impossible for members of the Classes to individually

seek redress for the wrongs done to them.

       76.     Plaintiff and the Classes she seeks to represent have suffered and will continue to

suffer irreparable damage from Defendants’ illegal pay policies, practices, and customs.

       77.     Defendants have acted willfully and have engaged in a continuing violation of the

FLSA and PA State Laws.

                                FIRST CLAIM FOR RELIEF
                                  Fair Labor Standards Act
                                (On Behalf of the FLSA Class)

       78.     Plaintiff, on behalf of herself and the FLSA Class, re-alleges and incorporates by

reference the paragraphs above as if they were set forth again herein.

       79.     At all relevant times, Defendants have had gross annual revenues in excess of

$500,000.00.

       80.     At all relevant times, Defendants have been and continue to be, employers

engaged in commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).




                                                15
          Case 2:19-cv-00229-RCM Document 1 Filed 03/01/19 Page 16 of 21



       81.     At all relevant times, Defendants have employed, and/or continue to employ,

Plaintiff and each of the FLSA Class Members within the meaning of the FLSA.

       82.     Pursuant to Defendants’ compensation policies, rather than pay Dancers the

federally-mandated wages, Defendants’ improperly classify Plaintiff and other Dancers as

independent contractors.

       83.     As a result of Defendants’ willful practices, Defendants’ club was not entitled to

pay Plaintiff and the members of the FLSA Class less than the mandated wage for all hours

worked.

       84.     Defendants have violated, and continue to violate, the FLSA, 29 U.S.C. §§ 201 et

seq. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA within the

meaning of 29 U.S.C. § 255(a).

       85.     Due to Defendants’ FLSA violations, Plaintiff and the members of the FLSA

Class are entitled to recover from Defendants: compensation for unpaid wages; an additional

equal amount as liquidated damages; and reasonable attorneys’ fees and costs and disbursements

of this action, pursuant to 29 U.S.C. § 216(b).

                             SECOND CLAIM FOR RELIEF
                  Pennsylvania Minimum Wage Act 43 P.S. § 333.101 et seq.
                                Minimum Wage Violations
                                (On Behalf of the PA Class)

       86.     Plaintiff, on behalf of herself and the members of the PA Class, re-alleges and

incorporates by reference the paragraphs above as if they were set forth again herein.

       87.     At all relevant times, Defendants have employed, and/or continue to employ,

Plaintiff and each of the PA Class Members within the meaning of the PMWA.

       88.     At relevant times in the period encompassed by this Complaint, Defendants have

had a willful policy and practice of improperly classifying Plaintiff and independent contractors

                                                  16
          Case 2:19-cv-00229-RCM Document 1 Filed 03/01/19 Page 17 of 21



and, consequently, failing to pay these individuals the applicable minimum wage for each hour

worked.

       89.      Pursuant to Defendants’ compensation policies, Defendants improperly classified

Dancers as independent contractors rather than pay Plaintiff and Dancers the Pennsylvania

minimum wage.

       90.      As a result of Defendants’ willful practices, Defendants were not entitled to pay

Plaintiff and the members of the PA Class less than the Pennsylvania minimum wage for all

hours worked.

       91.      Defendants have violated and continue to violate, the PMWA, 43 Pa. C.S.C. §

333.101 et seq.

       92.      Due to Defendants’ violations, Plaintiff on behalf of herself and the members of

the PA Class, are entitled to recover from Defendants the amount of unpaid minimum wages

andattorneys’ fees and costs.

                            THIRD CLAIM FOR RELIEF
             Pennsylvania Wage Payment Collection Law 43 P.S. § 260.1, et seq.
                               (On Behalf of the PA Class)

       93.      Plaintiff on behalf of herself and the PA Class Members, re-alleges and

incorporates by reference the paragraphs above as if they were set forth again herein.

       94.      At all relevant times, Defendants have employed, and/or continue to employ,

Plaintiff and each of the PA Class Members within the meaning of the WPCL.

       95.      Pursuant to the WPCL, 43 Pa. S. § 260.1 et seq. Plaintiff and the members of the

PA Class were entitled to receive all compensation due and owing to them on their regular

payday.




                                                17
         Case 2:19-cv-00229-RCM Document 1 Filed 03/01/19 Page 18 of 21



        96.    As a result of Defendants’ unlawful policies, Plaintiff and the embers of the PA

Class have been deprived of compensation due and owing.

        97.    Further, due to Defendants’ policy of deducting amounts from the tips of Plaintiff

and the PA Class to offset business expenses, Plaintiff and the PA Class were subject to

improper deductions from their compensation.

        98.    Plaintiff, on behalf of herself and the members of the PA Class, are entitled to

recover from Defendants the amount of unpaid compensation and an additional amount of 25%

of the unpaid compensation as liquidated damages.

                          FOURTH CLAIM FOR RELIEF
                  PA Common Law – Unjust Enrichment/Quantum Meruit
                             (On Behalf of the PA Class)

        99.    Plaintiff, on behalf of herself and the PA Class Members, re-alleges and

incorporates by reference the paragraphs above as if they were set forth again herein.

        100.   Plaintiff and the members of the PA Class were employed by Defendants within

the meaning of the PA State Laws.

        101.   At all relevant times, Defendants have had a willful policy and practice of

denying Dancers their full share of gratuities.

        102.   During the class period covered by this Complaint, Defendants have had a willful

policy and practice of having Dancers subsidize Defendants’ business expenses by requiring

Dancers to tip certain individuals a required minimum amount.

        103.   Moreover, Plaintiff and Dancers were subjected to unlawful deductions from their

gratuities.




                                                  18
         Case 2:19-cv-00229-RCM Document 1 Filed 03/01/19 Page 19 of 21



       104.    Defendants have retained the benefits of their unlawful deductions from the

gratuities of Plaintiff and Dancers under circumstances which rendered it inequitable and unjust

for Defendants to retain such benefits.

       105.    Defendants were unjustly enriched by subjecting Plaintiff and Dancers to such

unlawful deductions.

       106.    Defendants retained the benefits of Plaintiff’s and PA Class Members’ time and

promotional services under circumstances which rendered it inequitable and unjust for

Defendants to retain such benefits.

       107.    Defendants were unjustly enriched by benefiting from the uncompensated time

and efforts of Plaintiff and the PA Class Members to promote Defendants’ businesses.

       108.    As a direct and proximate result of Defendants’ unjust enrichment, Plaintiff and

the members of the PA Class have suffered injury and are entitled to reimbursement, restitution,

and disgorgement from Defendants of the benefits conferred by Plaintiff and the PA Class.

       109.    Plaintiff and the members of the PA Class, are entitled to reimbursement,

restitution, and disgorgement of monies received by Defendants.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself, the FLSA Class, and members of the PA

Class, prays for relief as follows:

               a) Designation of this action as a collective action on behalf of the FLSA Class
                  and prompt issuance of notice pursuant to 29 U.S.C. §216(b) to all FLSA
                  Class members, apprising them of the pendency of this action, and permitting
                  them to assert timely FLSA claims in this action by filing individual consent
                  to sue forms pursuant to 29 U.S.C. § 216(b);

               b) Designation of Plaintiff as representative of the FLSA Class;

               c) Designation of counsel of record as counsel for the FLSA
                   Class;

                                               19
Case 2:19-cv-00229-RCM Document 1 Filed 03/01/19 Page 20 of 21




    d) Certification of this action as a class action on behalf of the PA Class pursuant
       to Federal Rule of Civil Procedure 23;

    e) Designation of Plaintiff as representatives of the PA Class;

    f) Designation of counsel of record as counsel for the PA Class;

    g) A Declaration that Defendants have violated the FLSA;

    h) A Declaration that Defendants have violated the Pennsylvania Wage Payment
       and Collection Law;

    i) A Declaration that Defendants have violated the Pennsylvania Minimum
       Wage Act;

    j) A Declaration that Defendants have been unjustly enriched;

    k) An Order enjoining Defendants’ Club, its officers, agents, successors,
       employees, attorneys, assigns, and other representatives, and all those acting
       in concert with it at its direction, from engaging in any employment policy or
       practice which violates Pennsylvania Law;

    l) An Order requiring Defendants to make whole those persons adversely
       affected by the policies and practices described herein by providing
       appropriate back pay, and reimbursement for lost wages in an amount to be
       shown at trial;

    m) A Declaration that Plaintiff and members of the PA Class are entitled to the
       value, quantum meruit, of the services rendered by them to the Defendants;

    n) An Order requiring Defendants to pay back to Plaintiff and members of the
       PA Class the amounts representing Defendants’ unjust enrichment and the
       value, quantum meruit, of the services rendered by them to the Defendants;

    o) All applicable statutory damages to Plaintiff, the FLSA Plaintiffs, and
       members of the PA Class;

    p) Appropriate liquidated damages to Plaintiff, the FLSA Plaintiffs, and members
       of the PA Class;

    q) Reasonable attorneys’ fees and costs of action incurred herein; and

    r) Such other and further legal and equitable relief as this Court deems
       necessary, just, and proper.


                                     20
        Case 2:19-cv-00229-RCM Document 1 Filed 03/01/19 Page 21 of 21



                               DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the Complaint.


Dated: February 28, 2019                             Respectfully Submitted,

                                              By: /s/ Gary F. Lynch
                                                  Gary F. Lynch, Esq.
                                                  glynch@carlsonlynch.com
                                                  Pa. ID No. 56887
                                                  Elizabeth Pollock-Avery, Esq.
                                                  eavery@carlsonlynch.com
                                                  Pa. ID No. 314841
                                                  Edward Ciolko, Esq.
                                                  eciolko@carlsonlynch.com
                                                  pro hac vice forthcoming

                                                     CARLSON LYNCH LLP
                                                     1133 Penn Avenue, 5th Floor
                                                     Pittsburgh, PA 15222
                                                     (p) (412) 322-9243
                                                     (f) (412) 231-0246




                                                21
